 


 HR 356 ENR: Hill Creek Cultural Preservation and Energy Development Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
One Hundred Thirteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteen 
H. R. 356 
 
AN ACT 
To clarify authority granted under the Act entitled An Act to define the exterior boundary of the Uintah and Ouray Indian Reservation in the State of Utah, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Hill Creek Cultural Preservation and Energy Development Act.  
2.Clarification of authorityThe Act entitled An Act to define the exterior boundary of the Uintah and Ouray Indian Reservation in the State of Utah, and for other purposes, approved March 11, 1948 (62 Stat. 72), as amended by the Act entitled An Act to amend the Act extending the exterior boundary of the Uintah and Ouray Indian Reservation in the State of Utah so as to authorize such State to exchange certain mineral lands for other lands mineral in character approved August 9, 1955, (69 Stat. 544), is further amended by adding at the end the following: 
 
5.In order to further clarify authorizations under this Act, the State of Utah is hereby authorized to relinquish to the United States, for the benefit of the Ute Indian Tribe of the Uintah and Ouray Reservation, State school trust or other State-owned subsurface mineral lands located beneath the surface estate delineated in Public Law 440 (approved March 11, 1948) and south of the border between Grand County, Utah, and Uintah County, Utah, and select in lieu of such relinquished lands, on an acre-for-acre basis, any subsurface mineral lands of the United States located beneath the surface estate delineated in Public Law 440 (approved March 11, 1948) and north of the border between Grand County, Utah, and Uintah County, Utah, subject to the following conditions: 
(1)Reservation by united statesThe Secretary of the Interior shall reserve an overriding interest in that portion of the mineral estate comprised of minerals subject to leasing under the Mineral Leasing Act (30 U.S.C. 171 et seq.) in any mineral lands conveyed to the State.  
(2)Extent of overriding interestThe overriding interest reserved by the United States under paragraph (1) shall consist of— 
(A)50 percent of any bonus bid or other payment received by the State as consideration for securing any lease or authorization to develop such mineral resources;  
(B)50 percent of any rental or other payments received by the State as consideration for the lease or authorization to develop such mineral resources;  
(C)a 6.25 percent overriding royalty on the gross proceeds of oil and gas production under any lease or authorization to develop such oil and gas resources; and  
(D)an overriding royalty on the gross proceeds of production of such minerals other than oil and gas, equal to 50 percent of the royalty rate established by the Secretary of the Interior by regulation as of October 1, 2011.  
(3)Reservation by state of UtahThe State of Utah shall reserve, for the benefit of its State school trust, an overriding interest in that portion of the mineral estate comprised of minerals subject to leasing under the Mineral Leasing Act (30 U.S.C. 181 et seq.) in any mineral lands relinquished by the State to the United States.  
(4)Extent of overriding interestThe overriding interest reserved by the State under paragraph (3) shall consist of— 
(A)50 percent of any bonus bid or other payment received by the United States as consideration for securing any lease or authorization to develop such mineral resources on the relinquished lands;  
(B)50 percent of any rental or other payments received by the United States as consideration for the lease or authorization to develop such mineral resources;  
(C)a 6.25 percent overriding royalty on the gross proceeds of oil and gas production under any lease or authorization to develop such oil and gas resources; and  
(D)an overriding royalty on the gross proceeds of production of such minerals other than oil and gas, equal to 50 percent of the royalty rate established by the Secretary of the Interior by regulation as of October 1, 2011.  
(5)No obligation to leaseNeither the United States nor the State shall be obligated to lease or otherwise develop oil and gas resources in which the other party retains an overriding interest under this section.  
(6)Cooperative agreementsThe Secretary of the Interior is authorized to enter into cooperative agreements with the State and the Ute Indian Tribe of the Uintah and Ouray Reservation to facilitate the relinquishment and selection of lands to be conveyed under this section, and the administration of the overriding interests reserved hereunder. .  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
